Conn, J.
— The single question presented in this record is, whether a paroi gift of land, followed by possession under it, the payment of taxes and the making of permanent improvements thereon, is within our statute of'frauds ? The original statute of frauds, as it is called, passed in the twenty-ninth year of the reign of Charles II, chapter 3, section 4, provided, inter aUa, that no action shall be *332brought to charge the defendant upon any contract for the sale of lands, tenements, or herditaments, or any interest in or concerning them, unless the agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the party to be charged, etc. There were no exceptions provided for in the statute. But courts of equity, in the exercise of their undefined power, soon began to engraft exceptions in cases of supposed peculiar hardship, and held, when there was a part performance of the contract, or possession was taken under it with the consent of the vendor, or a part of the purchase price had been paid, etc., that the statute did not apply so as to defeat the action. Courts of equity, however, were not uniform in their holdings upon these various exceptions; some were liberal in allowing them, others strict in enforcing the statute.
Our legislature, in view of this conflict, and for the purpose of settling at once and conclusively the rule for this State, has enacted that the statute shall not apply where the purchase-money or any portion thereof has been received by the vendor, or where the vendee, with the actual or implied consent of the vendor, has taken and held possession thereof under and by virtue of the contract, etc. Rev., § é008. The sale or gift of real estate is, therefore, under our statute, just as complete and perfect, when it is made by parol and followed by possession under it with the consent of the vendor, as if the same were made in writing. The difference relates to the means or the facility and certainty of making the proof of the contract or title. The execution of the deed in such case is no part of the contract; it is only the evidence of it.
The petition in this case distinctly avers the gift by the donor, the acceptance by the donee, and the taking and holding possession by the donee, with the knowledge and consent of the donor, the payment of taxes, and the making of valuable and lasting improvements. These averments *333are admitted by tbe demurrer, and being true, tbey entitle the plaintiff, under our statute, to the relief asked. The plaintiff does not ask a specific performance of the parol gift, but to be quieted in that title which the gift executed had conferred upon him.
Affirmed.